Fidelity Bond Premium Allocation Exhibit (v) Sum of Gross Assets Stand-Alone Series Amount of at 7/31/09 Gross Assets Bond Required (in millions (in millions (in thousands Percentage Premium 000,000 omitted) 000,000 omitted) 000 omitted) Allocation Allocation Asian Small Companies Portfolio 130.3 525 0.16% $316.80 Boston Income Portfolio 2,294.5 1700 2.84% $5,623.26 Capital Growth Portfolio 98.1 450 0.12% $237.60 Cash Management Portfolio 1,516.4 1500 1.88% $3,722.44 Dividend Income Portfolio 381.3 750 0.47% $930.61 Eaton Vance California Municipal Income Trust 140.8 525 0.17% $336.60 Eaton Vance Enhanced Equity Income Fund 515.4 900 0.64% $1,267.21 Eaton Vance Enhanced Equity Income Fund II 589.6 900 0.73% $1,445.41 Eaton Vance Insured California Municipal Bond Fund 433.0 750 0.54% $1,069.21 Eaton Vance Insured California Municipal Bond Fund II 75.5 450 0.09% $178.20 Eaton Vance Insured Massachusetts Municipal Bond Fund 38.0 350 0.05% $99.00 Eaton Vance Insured Michigan Municipal Bond Fund 33.4 300 0.04% $79.20 Eaton Vance Insured Municipal Bond Fund 1,369.3 1250 1.70% $3,366.03 Eaton Vance Insured Municipal Bond Fund II 196.1 600 0.24% $475.20 Eaton Vance Insured New Jersey Municipal Bond Fund 55.1 400 0.07% $138.60 Eaton Vance Insured New York Municipal Bond Fund 333.4 750 0.41% $811.81 Eaton Vance Insured New York Municipal Bond Fund II 53.0 400 0.07% $138.60 Eaton Vance Insured Ohio Municipal Bond Fund 46.9 350 0.06% $118.80 Eaton Vance Insured Pennsylvania Municipal Bond Fund 59.1 400 0.07% $138.60 Eaton Vance Limited Duration Income Fund 2,592.2 1900 3.21% $6,355.86 Eaton Vance Massachusetts Municipal Income Trust 55.6 400 0.07% $138.60 Eaton Vance Michigan Municipal Income Trust 43.5 350 0.05% $99.00 Eaton Vance Municipal Income Trust 376.1 750 0.47% $930.61 Eaton Vance National Municipal Opportunities Trust 329.1 750 0.41% $811.81 Eaton Vance New Jersey Municipal Income Trust 95.4 450 0.12% $237.60 Eaton Vance New York Municipal Income Trust 109.1 525 0.14% $277.20 Eaton Vance Ohio Municipal Income Trust 58.5 400 0.07% $138.60 Eaton Vance Pennsylvania Municipal Income Trust 56.4 400 0.07% $138.60 Eaton Vance Risk-Managed Diversified Equity Income Fund 1,154.1 1250 1.43% $2,831.43 Eaton Vance Short Duration Diversified Income Fund 319.0 750 0.39% $772.21 Eaton Vance Senior Floating-Rate Trust 641.0 900 0.79% $1,564.22 Eaton Vance Senior Income Trust 325.7 750 0.40% $792.01 Eaton Vance Tax-Advantaged Dividend Income Fund 1,427.6 1250 1.77% $3,504.64 Eaton Vance Floating-Rate Income Trust 730.6 900 0.90% $1,782.02 Eaton Vance Tax-Advantaged Global Dividend Income Fund 1,341.5 1250 1.66% $3,286.83 Eaton Vance Tax-Advantaged Global Dividend Opportunities Fund 350.7 750 0.43% $851.41 Eaton Vance Tax-Managed Emerging Markets Fund 1,400.7 1250 1.73% $3,425.43 Eaton Vance Tax-Managed Buy-Write Income Fund 348.3 750 0.43% $851.41 Eaton Vance Tax-Managed Buy-Write Opportunities Fund 861.6 1000 1.07% $2,118.62 Eaton Vance Tax-Managed Diversified Equity Income Fund 1,913.3 1500 2.37% $4,692.65 Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund 1,407.0 1250 1.74% $3,445.23 Eaton Vance Tax-Managed Global Diversified Equity Income Fund 3,652.3 2300 4.52% $8,949.69 Eaton Vance Credit Opportunities Fund 66.7 400 0.08% $158.40 Gross Assets Stand-Alone Series Amount of at 7/31/09 Gross Assets Bond Required (in millions (in millions (in thousands Percentage Premium 000,000 omitted) 000,000 omitted) 000 omitted) Allocation Allocation Emerging Markets Local Income Portfolio 98.0 450 0.12% $237.60 Emerging Markets Portfolio 55.9 400 0.07% $138.60 Floating Rate Portfolio 4,186.6 2500 5.18% $10,256.50 Global Growth Portfolio 53.9 400 0.07% $138.60 Government Obligations Portfolio 908.3 1000 1.12% $2,217.62 Greater China Growth Portfolio 250.6 750 0.31% $613.81 Multi-Cap Growth Portfolio 172.1 600 0.21% $415.80 High Income Opportunities Portfolio 655.9 900 0.81% $1,603.82 International Equity Portfolio 30.6 300 0.04% $79.20 International Income Portfolio 58.5 400 0.07% $138.60 Investment Grade Income Portfolio 124.6 525 0.15% $297.00 Investment Portfolio 229.6 600 0.28% $554.41 Large-Cap Growth Portfolio 133.1 525 0.16% $316.80 Large-Cap Portfolio 24.5 250 0.03% $59.40 Large-Cap Value Portfolio 13,402.3 2500 16.59% $32,848.53 Multi-Sector Portfolio 32.2 300 0.04% $79.20 Senior Debt Portfolio 1,539.2 1500 1.91% $3,781.84 Small-Cap Portfolio 84.4 450 0.10% $198.00 SMID-Cap Portfolio 138.7 525 0.17% $336.60 Greater India Portfolio 642.2 900 0.80% $1,584.02 Special Equities Portfolio 60.9 400 0.08% $158.40 Global Macro Portfolio 968.0 1000 1.20% $2,376.02 Tax-Managed Growth Portfolio 9,364.9 2500 11.63% $23,027.73 Tax-Managed International Equity Portfolio 189.6 600 0.23% $455.40 Tax-Managed Mid-Cap Core Portfolio 67.6 400 0.08% $158.40 Tax-Managed Multi-Cap Growth Portfolio 130.3 525 0.16% $316.80 Tax-Managed Small-Cap Portfolio 157.1 600 0.19% $376.20 Tax-Managed Small-Cap Value Portfolio 64.1 400 0.08% $158.40 Tax-Managed Value Portfolio 1,611.5 1500 2.00% $3,960.04 Dividend Builder Portfolio 1,404.4 1250 1.74% $3,445.23 Worldwide Health Sciences Portfolio 1,160.0 1250 1.44% $2,851.23 Alabama Municipals Fund 53.1 0.07% $138.60 Arizona Municipals Fund 95.5 0.12% $237.60 Arkansas Municipals Fund 62.6 0.08% $158.40 California Municipals Fund 213.1 0.26% $514.81 Colorado Municipals Fund 35.6 0.04% $79.20 Connecticut Municipals Fund 123.6 0.15% $297.00 Georgia Municipals Fund 82.1 0.10% $198.00 Kentucky Municipals Fund 52.9 0.07% $138.60 Louisiana Municipals Fund 39.8 0.05% $99.00 Maryland Municipals Fund 93.6 0.12% $237.60 Massachusetts Municipals Fund 235.2 0.29% $574.21 Michigan Municipals Fund 51.3 0.06% $118.80 Minnesota Municipals Fund 91.5 0.11% $217.80 Mississippi Municipals Fund 14.4 0.02% $39.60 Gross Assets Stand-Alone Series Amount of at 7/31/09 Gross Assets Bond Required (in millions (in millions (in thousands Percentage Premium 000,000 omitted) 000,000 omitted) 000 omitted) Allocation Allocation Missouri Municipals Fund 100.0 0.12% $237.60 National Municipals Fund 5,624.8 6.96% $13,780.94 New Jersey Municipals Fund 242.8 0.30% $594.01 New York Municipals Fund 349.3 0.43% $851.41 North Carolina Municipals Fund 97.5 0.12% $237.60 Ohio Municipals Fund 274.6 0.34% $673.21 Oregon Municipals Fund 144.9 0.18% $356.40 Pennsylvania Municipals Fund 295.3 0.37% $732.61 Rhode Island Municipals Fund 47.8 0.06% $118.80 South Carolina Municipals Fund 151.6 0.19% $376.20 Tennessee Municipals Fund 56.0 0.07% $138.60 Virginia Municipals Fund 133.4 0.17% $336.60 West Virginia Municipals Fund 28.8 0.04% $79.20 Eaton Vance Municipals Trust Series Totals AMT-Free Limited Maturity Municipals Fund 56.7 0.07% $138.60 California Limited Maturity Municipals Fund 22.3 0.03% $59.40 Massachusetts Limited Maturity Municipals Fund 61.4 0.08% $158.40 National Limited Maturity Municipals Fund 666.9 0.83% $1,643.42 New Jersey Limited Maturity Municipals Fund 48.4 0.06% $118.80 New York Limited Maturity Municipals Fund 94.0 0.12% $237.60 Ohio Limited Maturity Municipals Fund 20.7 0.03% $59.40 Pennsylvania Limited Maturity Municipals Fund 56.8 0.07% $138.60 Eaton Vance Investment Trust Series Totals Insured Municipals Fund 55.5 0.07% $138.60 Hawaii Municipals Fund 17.0 0.02% $39.60 High Yield Municipals Fund 641.0 0.79% $1,564.22 Eaton Vance Tax-Advantaged Bond Strategies Fund 116.8 0.14% $277.20 Kansas Municipals Fund 34.3 0.04% $79.20 Eaton Vance Municipals Trust II Series Totals Eaton Vance Large-Cap Core Research Fund 22.5 0.03% $59.40 Eaton Vance AMT-Free Municipal Bond Fund 749.0 0.93% $1,841.42 Eaton Vance Structured Emerging Markets Fund 763.1 0.94% $1,861.22 Eaton Vance Tax Free Reserves 92.3 0.11% $217.80 Eaton Vance Tax-Managed Dividend Income Fund 1,198.2 1.48% $2,930.43 Eaton Vance Mutual Funds Trust Series Totals Eaton Vance Institutional Short Term Income Fund 49.5 0.06% $118.80 Eaton Vance Enhanced Equity Option Income Fund 7.0 0.01% $19.80 Eaton Vance Real Estate Fund 0.4 0.00% $0.00 Eaton Vance Risk-Managed Equity Option Income Fund 67.6 0.08% $158.40 Eaton Vance Small-Cap Value Fund 22.5 0.03% $59.40 Eaton Vance Special Investment Trust Series Totals Eaton Vance VT Floating-Rate Income Fund 1,047.8 1.30% $2,574.03 Eaton Vance VT Large-Cap Value Fund 28.8 0.04% $79.20 Eaton Vance VT Worldwide Health Sciences Fund 16.9 0.02% $39.60 Eaton Vance Variable Trust Series Totals Eaton Vance Funds' Total 100.00% Gross Assets Stand-Alone Series Amount of at 7/31/09 Gross Assets Bond Required (in millions (in millions (in thousands Percentage Premium 000,000 omitted) 000,000 omitted) 000 omitted) Allocation Allocation Wright Total Return Fund 23.0 12.64% $81.65 Wright Current Income Fund 38.7 21.28% $137.47 The Wright Managed Income Trust Series Totals Wright Major Blue Chip Equities Fund 36.9 20.29% $131.07 Wright Selected Blue Chip Equities Fund 14.6 8.03% $51.87 Wright International Blue Chip Equities Fund 68.7 37.76% $243.94 The Wright Managed Equity Trust Series Totals Wright Funds' Total 100.00% Cumulative Totals Total Fund Allocations (60%) Eaton Vance Corp. (40%) Cumulative Premium Paid (1) Premiums are first allocated to the Eaton Vance and Wright Fund groups based on their respective bond coverage requirements. Thereafter, each Fund group's allocated premium is allocated to each Portfolio/Fund in the group based on their net assets.
